         Case 1-21-40678-nhl      Doc 16      Filed 05/25/21     Entered 05/25/21 23:55:34




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
_______________________________________________X
In re:
                                                                        Chapter 7 (Involuntary)
TOMER DAFNA,
                                                                        Case No.: 1-21-40678-nhl
                        Debtor.
_______________________________________________X


  PETITIONERS’ OBJECTION TO DEBTOR’S MOTION SEEKING DISMISSAL OF
                    THE INVOLUNTARY PETITION

                                 PRELIMINARY STATEMENT
          1.     The Debtor Tomer Dafna (hereinafter “Dafna” or the “Debtor”) goes to great

lengths in his motion to argue the instant involuntary petition was filed in bad faith, despite the

fact it is presumptively made in good faith absent evidence to the contrary.

          2.     The Debtor also unconvincingly argues that the petitioning creditor Saddak

Funding LLC (“Saddak”) seeks an impermissible end-around of its actions in the Supreme Court

of the State of New York without realizing that Dafna’s conduct and baffling amount of unpaid

debt render him the quintessential debtor for the involuntary bankruptcy petition.

          3.     His motion to dismiss must therefore fail because: (i) petitioning creditors’ claims

are not subject to a bona fide dispute; (ii) the petition was filed in good faith; (iii) Debtor has less

than twelve creditors; and (iv) abstention is not warranted because bankruptcy is in the best interest

of the creditors.

                                            ARGUMENT
    I.         THE PETITIONING CREDITORS’ CLAIMS ARE NOT SUBJECT TO A
               BONA FIDE DISPUTE AS TO EITHER LIABILITY OR AMOUNT
          4.     Debtor claims that Saddak’s claim is subject to a bona fide dispute as to liability

and amount because (1) Saddak’s loan is usurious and (2) Saddak is barred from pursuing any
      Case 1-21-40678-nhl          Doc 16     Filed 05/25/21     Entered 05/25/21 23:55:34




relief in bankruptcy court because of the election of remedies doctrine. Debtor is mistaken on both

fronts.

          5.     In defining a bona fide dispute, this Circuit in Crest One Spa v. TPG Troy, LLC (In

re TPG Troy, LLC), stated:

                 There is a bona fide dispute if there is either a genuine issue of
                 material fact that bears upon the debtor’s liability or a meritorious
                 contention as to the application of law to undisputed facts. [T]he
                 legislative history makes it clear that Congress intended to
                 disqualify a creditor whenever there is any legitimate basis for the
                 debtor not paying the debt, whether that basis is factual or legal. An
                 involuntary bankruptcy case cannot be the means of pressuring a
                 debtor to pay a legitimately disputed debt.
          See 793 F.3d 228, 234 (2d Cir. 2015).

          6.     As set forth below, the Debtor has not – and cannot – show that a genuine issue of

material fact exists as to his liability to Saddak. Nor has the debtor shown that a meritorious

contention exists as to the application of law to the undisputed facts.

    A. Saddak’s Loan is Not Usurious
          7.     Debtor is indebted to Saddak on a personal guaranty. Debtor has never disputed the

validity of the personal guarantee. Indeed, Saddak’s motions were denied merely on procedural

grounds, not the merits. Yet, Debtor argues that a bona fide dispute exists because the loan charges

late fees, attorneys’ fees, and 24% default interest. This demonstrates a fundamental

misunderstanding of New York’s usury law.

          8.     Under New York law, when a note is not usurious on its face, a court will not

presume usury; rather, the party asserting the defense of usury must prove all the elements,

including the lender's usurious intent. Union Capital LLC v. Vape Holdings, Inc., No. 16-cv-1343,

2017 WL 1406278, at *4 (S.D.N.Y. Mar. 31, 2017). This “intent must be shown by clear,

unequivocal and convincing proof.” Phlo Corp. v. Stevens, No. 00-cv-3619, 2001 WL 1313387,


                                                   2
      Case 1-21-40678-nhl        Doc 16       Filed 05/25/21   Entered 05/25/21 23:55:34




at *4 (S.D.N.Y. Oct. 25, 2001) (citations omitted). “There is a strong presumption against the

finding of usurious intent and a loan is not usurious merely because there is a possibility that the

lender will receive more than the legal rate of interest.” Id. (citation omitted). N.Y. General

Obligations Law § 5-501; N.Y. Penal Law § 190.40.

       9.      By statute, limited liability companies are prohibited from asserting the defense of

usury. See General Obligations Law § 5-521. Likewise, an individual guarantor of a corporate

obligation is also precluded from asserting such a defense. Gen. Phoenix Corp. v Cabot, 300 NY

87 (1949). Importantly, New York’s civil usury law does not apply to defaulted obligations. Bruce

v Martin, 845 F Supp 146 (SDNY 1994).

       10.     In addition, attorneys’ fees are not “hidden interest payments.” Adar Bays, LLC v

GeneSYS ID, Inc., 341 F Supp 3d 339 (SDNY 2018) quoting Hillair Capital Investments, L.P. v

Integrated Frgt. Corp., 963 F Supp 2d 336 (SDNY 2013) (“a borrower may pay reasonable

expenses attendant on a loan without rendering the loan usurious,” and that “[r]easonable expenses

can include payments for attorneys' fees associated with the loan.”). Considering Debtor’s

propensity for fraud and litigious history, Debtor cannot argue that the attorneys’ fees are

unreasonable or constitute hidden interest.

       11.     Nor are late fees considered to be “hidden interest payments.” Sogeti USA LLC v

Whirlwind Bldg. Sys., Inc., 274 Fed Appx 105 (2d Cir 2008) (“’[t]he rudimentary element of usury

is the existence of a loan or forbearance of money.’” Feinberg v. Old Vestal Road Assocs., 157

A.D.2d 1002, 550 N.Y.S.2d 482, 483 (3rd Dep't 1990). Because the monthly service charge does

not constitute a loan or forbearance, see F.K. Gailey Co. v. Wahl, 262 A.D.2d 985, 692 N.Y.S.2d

563, 564 (4th Dep't 1999); Waterbury v. City of Oswego, 251 A.D.2d 1060, 674 N.Y.S.2d 530,

531 (4th Dep't 1998), the usury statute is inapplicable.); Protection Indus. Corp. v Kaskel, 262



                                                  3
       Case 1-21-40678-nhl             Doc 16       Filed 05/25/21         Entered 05/25/21 23:55:34




AD2d 61 (1st Dept 1999) (the imposition of a late payment charge is not a forbearance). Here, late

fees are not a forbearance or a loan. Therefore, Debtor may not make a meritorious argument to

the contrary.

         12.      Here, the Debtor – as a personal guarantor of 1905 Fulton LLC’s defaulted

obligation – cannot avail himself of the defense of usury. Moreover, the late fees, default interest,

and attorneys’ fees do not make the note usurious. Thus, there is absolutely no bona fide dispute 1.

    B. The Election of Remedies Doctrine is Inapplicable
         13.      Next, Debtor argues that the election of remedies doctrine bars Saddak from being

a petitioning creditor because Saddak brought a foreclosure action in state court. However, this is

incorrect 2.

         14.      In fact, the very argument Debtor makes concerning the election of remedies has

been rejected in In re 1020 Warburton Ave. Realty, 127 B.R. 333 (Bankr. S.D.N.Y.1991). The

Warburton Court noted that “[t]he commencement of [a] chapter 11 case immediately invokes 11

U.S.C. § 362(a) which automatically stays any foreclosure proceedings against property of the

estate.” Warburton Ave., 127 B.R. at 336. This is precisely what occurred here – the foreclosure

action was stayed.

         15.      The Warburton Court likewise held that, because “[t]he United States Constitution

specifically mandates that only Congress has the authority to promulgate laws with respect to




1
 To the extent the Court believes there is merit to Debtor’s contentions regarding interest, it is respectfully
submitted that Saddak is minimally entitled to its unconditional relief as set forth in the undisputed personal
guaranty. Therefore, only in that event, Saddak respectfully requests to amend its petition to seek the principal
amount of $400,000.
2
  Debtor cites to In re South Side House, LLC, 470 B.R. 659, 673-74 (Bankr. E.D.N.Y. 2012), which is wholly
inapplicable here. Notably, there, the Court permitted the bankruptcy to proceed.




                                                           4
      Case 1-21-40678-nhl        Doc 16     Filed 05/25/21     Entered 05/25/21 23:55:34




bankruptcy[,] ... state statutes may not impose conditions for the filing of bankruptcy cases in

Federal Courts.” Id. Additionally, according to the court, the election of remedies statute “governs

state procedures and has no application to bankruptcy cases which are constitutionally within the

exclusive province of Congress.” Id.

       16.      Warburton was considered by this Court in Les Placements v Rosenberg, 96-CV-

6140 (JG), 1997 WL 1048897 (EDNY Dec. 1, 1997) when striking down a similar argument:

                In that case, the debtor argued that the creditors who had filed an
                involuntary bankruptcy petition against it had done so in bad faith
                because one of the creditors was attempting to circumvent the
                election of remedies statute by filing the petition after already
                having chosen to proceed against the guarantor in district court.
                See id. at 334. The bankruptcy court rejected the debtor's
                argument. In so doing, it held, inter alia, that “the involuntary
                Chapter 11 petition is not tantamount to a foreclosure proceeding,”
                because, unlike a foreclosure, an involuntary proceeding is not
                “simply a two-party dispute.” Id. at 336.


       at *4.

       17.      The Rosenberg Court additionally emphasized that “[a]t oral argument, the parties

agreed that…a number of other creditors have outstanding claims against the debtor.

Consequently, unlike a foreclosure action, the on-going proceeding in the bankruptcy court is more

than ‘simply a two-party dispute.’ I therefore find that New York's election of remedies statute

does not preclude the plaintiffs from proceeding against the guarantors in this action.” Id. at *5.

       18.      Here, Debtor disclosed a list of creditors. See Exhibit Q to Debtor’s Motion to

Dismiss. These creditors – regardless of whether they qualify as creditors under § 303 – indicate

that this is “more than simply a two-party dispute.”




                                                 5
      Case 1-21-40678-nhl          Doc 16      Filed 05/25/21    Entered 05/25/21 23:55:34




         19.     Petitioners recognize that that they are limiting their recovery to the bankruptcy

court and through the bankruptcy process. Petitioners are doing so precisely for the benefit of

Debtor’s creditors because exceptional circumstances exist.

         20.     Here, Debtor is under criminal prosecution. In the event of forfeiture, Debtor’s

assets may be seized and forfeited by the Federal Government, leaving creditors at a loss. However,

by filing the instant petition, Petitioners have centralized Debtor’s assets and have prevented

prejudice to other creditors by filing prior to a possible forfeiture of Debtor’s assets by the Federal

Government. See United States v Salerno, 932 F2d 117 (2d Cir. 1991) (deferring jurisdiction to

the bankruptcy court).

         21.     Not only is the debtor under criminal prosecution, Debtor, through his agent

Avraham Tarshish, has affirmatively stated that Petitioners will not receive their money for at least

five years:

                 He should be expecting a surprise
                 He is a pickled [expletive]
                 I got along with 10 money lenders
                 It’s not by accident he is the last one
                 He is a Homo
                 Mark my words
                 5 years minimum till he will see $

         See ECF. No. 8, #6.

         22.     Therefore, no bona fide dispute exists as the election of remedies doctrine is

inapplicable herein.

   II.         THE PETITION WAS FILED IN GOOD FAITH
         23.     The Debtor alleges that the petition was filed in bad faith.

         24.     There is a presumption of good faith in favor of petitioning creditors; thus, the

Debtor bears the burden of proving bad faith. United States Fidelity & Guar. Co. v. DJF Realty &

Suppliers, Inc., 58 B.R. 1008, 1011 (N.D.N.Y.1986), quoted in LNC Invs., Inc. v. Secured Equip.

                                                    6
      Case 1-21-40678-nhl         Doc 16      Filed 05/25/21      Entered 05/25/21 23:55:34




Trust of Eastern Airlines, Inc. (In re Secured Equip. Trust of Eastern Air Lines, Inc.), No. 91 Civ.

5049 (MBM), 1992 WL 295943, at *6 (S.D.N.Y. Oct.8, 1992).; Lubow Mach. Co. v. Bayshore

Wire Prods. Corp. (In re Bayshore Wire Prods. Corp.), 209 F.3d 100, 105 (2d Cir. 2000).

        25.     Here, the petition was filed in good faith. Annexed hereto as Exhibit A is the

Declaration of Leo Jacobs, affirming under the penalties of perjury, that this petition was not

brought in bad faith, a due diligence effort in seeking out additional creditors was conducted, a

reasonable inquiry into the claims prior to filing was conducted, and all known creditors were

contacted to join.

        26.     This is precisely why Jerome Williams – a creditor whose claim is entirely

unrelated to that of Saddak – joined in the petition. Notwithstanding Debtor’s suspicious timing of

entering into a stipulation to vacate Mr. Williams’ claim, Mr. Williams had a claim at the time the

petition was filed. See In re Einhorn, 59 BR 179, 185 (Bankr. EDNY 1986) (discussing that

petitioning creditors must establish that debtor was generally not paying debts as they became due

at the time the petition was filed).

        27.     In fact, the suspicious timing and nature of the stipulation – and the Debtor’s

propensity for fraud – indicates that Debtor is likely showing some creditors preferential treatment

to the detriment of all others, as – until the time the instant petition was filed – the Debtor failed

to take any action whatsoever with respect to the judgment.

        28.     The Debtor therefore fails to meet his burden to prove that he was generally paying

his debts as they became due. Upon information and belief, as noted in the petition, Debtor has

less than 12 creditors. One creditor is sufficient to bring an involuntary petition; however, this was

not the case here. The Petition was, in fact, brought for the benefit of all creditors. This is precisely




                                                   7
      Case 1-21-40678-nhl          Doc 16     Filed 05/25/21     Entered 05/25/21 23:55:34




why two creditors with unrelated claims were included in the petition – despite one being sufficient

– and notification was sent to Debtor’s other known creditors.

          29.     In determining whether an alleged debtor is generally paying its debts as they come

due, courts typically look to four factors: (i) the number of unpaid claims; (ii) the amount of such

claims; (iii) the materiality of the non-payments; and (iv) the nature of the debtor's overall conduct

in its financial affairs; no one factor is more meritorious than another; what is most relevant

depends on the facts of each case. See In re Paper I Partners, L.P., 283 B.R. 661, 677 (Bankr.

S.D.N.Y. 2002); see also In re Acis Capital Management, L.P., 584 B.R. 115, 143 (Bankr. N.D.

Tex. 2018).

          30.     Here, the number and amount of the unpaid claims total in the millions, and the

materiality of the non-payments is unquestionable given that so many individuals – including the

petitioning creditors – have judgments and/or instruments for the payment of money only against

the Debtor.

          31.     Perhaps most egregious is the fact that the debtor’s overall conduct evinces that of

a fraudster. He has caught the attention of federal authorities and is currently facing both criminal

and civil charges by the United States of America for his rampant engagement in mortgage fraud

schemes, one of which the petitioning creditor Saddak has been a victim of.

          32.     Based on the foregoing, the Debtor has failed to come forward with any evidence

showing that the instant petition was made in bad faith.

   III.         THERE ARE LESS THAN 12 CREDITORS
          33.     Debtor annexes a list claiming twelve (12) or more creditors exist such that relief

under 11 U.S.C. § 303 must be denied. See Exhibit Q to Debtor’s Motion to Dismiss.

          34.     Curiously, although Debtor declares that the alleged creditors are not insiders,

Debtor does not declare that the alleged creditors hold debts not subject to a bona fide dispute.

                                                   8
      Case 1-21-40678-nhl        Doc 16     Filed 05/25/21     Entered 05/25/21 23:55:34




       35.     Nevertheless, in light of Debtor’s allegation of additional creditors, Saddak is

entitled to discovery to determine whether the list of creditors presented by Debtor is accurate and

whether any creditors are excludable. See Matter of Rassi, 701 F2d 627 (7th Cir 1983).

       36.     Moreover, certain alleged creditors qualify as one creditor pursuant to the

numerosity requirement of § 303.

       37.     Joint payees on a promissory note have been treated as a single claimholder under

§ 303(b). In re T.P. Herndon and Co., 87 B.R. 204, 205–06 (Bankr. M.D. Fla. 1988) (note assigned

to three persons represents only one claim); In re Averil, Inc., 33 B.R. 562, 563, 37 U.C.C. Rep.

Serv. 158 (Bankr. S.D. Fla. 1983); In re McMeekin, 16 B.R. 805, 808–09, 5 Collier Bankr. Cas.

2d (MB) 1424 (Bankr. D. Mass. 1982) (involuntary petition dismissed where court's ruling results

in only two petitioning creditors). See also In re Central Hobron Associates, 41 B.R. 444, 447–48,

11 Collier Bankr. Cas. 2d (MB) 323 (D. Haw. 1984) (court finds one debt where three separate

entities owed money arising from same transaction); In re Forster, 465 B.R. 97, 101 (Bankr. W.D.

Va. 2012).

       38.     Where the claims of the petitioners arose out of a single guaranty, a court held that

they collectively held a single claim. In re Rosenberg, 414 B.R. 826, 845, 62 Collier Bankr. Cas.

2d (MB) 1067 (Bankr. S.D. Fla. 2009). Where a final judgment was not divisible as between the

judgment creditors, a court declined to count them as separate creditors. In re Edwards, 501 B.R.

666, 679–80 (Bankr. N.D. Tex. 2013).

       39.     Here, creditors whose claims must be treated as one include 458-497 Ninth Avenue

Partners LLC, 325 Third Ave LLC, 126 Bapaz LLC, 3800 Broadway LLC, and Meyerson

Management. All of the aforementioned creditors hold one confession of judgment executed by

Debtor. See Exhibit Q: 2-6 to Debtor’s Motion. In addition, they consist of the same managing



                                                 9
       Case 1-21-40678-nhl            Doc 16       Filed 05/25/21        Entered 05/25/21 23:55:34




member – David Israeli. Ergo, Mr. Israeli does not have five claims totaling 45 million dollars, but

one claim of 9 million dollars. In re Gilbert, 115 BR 458 (Bankr SDNY 1990). See Affidavit of

David Israeli in Index No. 520316/2019 annexed hereto as Exhibit B. There, Mr. Israeli affirms

that he is the managing member of 458-497 Ninth Avenue Partners LLC, 325 Third Ave LLC, 126

Bapaz LLC, 3800 Broadway LLC, and Meyerson Management. Therefore, they must be treated

one creditor.

        40.      Debtor disingenuously alleges creditors whom Petitioners would not be privy to –

Verizon, allegedly outstanding legal fees, and personal tax liabilities.

        41.      In re Branche, 275 F. 555, 557 (N.D.N.Y.1921) explicitly excludes creditors

“where debtor named as creditors individuals whose bills were payable monthly to increase total

number of claim holders beyond twelve…” noting that “[m]ere schemes and artifices to avoid

letter and spirit of law will not be tolerated.” This includes Verizon 3, whose bills are payable

monthly, and was disclosed solely to increase the number of creditors beyond twelve.

        42.      In addition, Debtor included outstanding legal fees from his present criminal

counsel and his present counsel in Mr. Williams’ case (503186/2017). These were overtly included

as “schemes and artifices to avoid letter and spirit of law” and should not be tolerated by this Court.

        43.      Alternatively, to the extent Debtor indeed has 12 or more eligible creditors, those

creditors must be afforded a reasonable opportunity to join this petition.

        44.      Therefore, although Petitioners maintain that Debtor has less than 12 creditors,

Petitioners are entitled to discovery to confirm whether the alleged creditors are in fact eligible

and, if eligible, they must be given a reasonable opportunity to join the petition.



3
 Verizon’s bill was not due until May 5, 2021, over two weeks after Debtor filed the instant motion. See Exhibit
Q:13 annexed to Debtor’s Motion to Dismiss.


                                                        10
      Case 1-21-40678-nhl           Doc 16      Filed 05/25/21      Entered 05/25/21 23:55:34




    IV.         ABSTENTION IS NOT WARRANTED BECAUSE BANKRUPTCY IS IN THE
                BEST INTEREST OF THE CREDITORS
          45.     Debtor requests that this Court abstain. Abstention is not in the best interests of the

creditors.

          46.     “The case law concerning suspension of a bankruptcy case pursuant to § 305(a)(1)

is sparse, but there is no dispute that suspension is ‘an extraordinary remedy that should be used

sparingly and not as a substitute for a motion to dismiss under other sections of the Bankruptcy

Code.’” In re Schur Mgmt. Co., Ltd., 323 B.R. 123, 129 (Bankr. S.D.N.Y. 2005) (citing Collier On

Bankruptcy at ¶ 305.02 at 305-5); see also In re Corino, 191 B.R. 283, 287 (Bankr. N.D.N.Y.

1995); In re Luftek, Inc., 6 B.R. 539, 548 (Bankr. E.D.N.Y. 1980).

          47.     “Abstention is appropriate only if it will not impair the interests of any of the parties

involved.” Farmer v. First Va. Bank, 22 B.R. 488, 491 (E.D. Va. 1982).

          48.     In the case at hand, the Alleged Debtor failed to demonstrate that abstention would

better serve the interests of creditors (it would not). The purpose of the bankruptcy law includes

more than debtor protections, but also, “marshalling and fair distribution of the debtor's assets.” In

re Ethanol Pacific, Inc., 166 B.R. 928, 931 (Bankr. D. Idaho 1994).

          49.     Although an automatic stay arises once a bankruptcy case is filed, § 362(b)(1)

explicitly excludes criminal proceeding and § 362(b)(4) excludes actions of the Government

enforcing its police or regulatory power. This includes criminal forfeiture proceedings. US v.

Erpenbeck, 682 F.3d 472, 481 (6th Cir. 2012).

          50.     “The timing and proximity of a bankruptcy filing in relation to the government's

assertion of a forfeiture action is a critical consideration as to whether the bankruptcy court retains

jurisdiction. For instance, if a creditor files an involuntary bankruptcy case and soon thereafter the

government files a forfeiture action, the government may consider its objectives fulfilled since the


                                                     11
      Case 1-21-40678-nhl         Doc 16      Filed 05/25/21     Entered 05/25/21 23:55:34




assets are under the court's control. As a result, the government may choose to only pursue the

criminal conviction, thereby entitling the bankruptcy court to adjudicate the rights to the property.

The practical effect of this scenario is the timely invocation of the bankruptcy court's jurisdiction”

Myron M. Sheinfeld et. al., Civil Forfeiture and Bankruptcy: The Conflicting Interests of the

Debtor, Its Creditors and the Government, 69 Am Bankr LJ 87 (1995) (internal citations and

footnotes omitted).

        51.     Bankruptcy is the only system that provides the creditors an opportunity to assert

claims and be heard before the property dissipates in forfeiture. The unsecured creditors herein

may likely find assets quickly evaporating in the wake of forfeiture proceedings with nothing left

to satisfy their claims. In the case of the adjudication of the assets under the Code, the rights of all

creditors are recognized. (MaryBeth C. Allen, Take from the Fraudulent and Give to the

Defrauded: The Code's Use in Asset Recovery in Criminal Securities Fraud Cases, 21 Am Bankr

Inst L Rev 191 [2013] citing Myron M. Sheinfeld et. al., Civil Forfeiture and Bankruptcy: The

Conflicting Interests of the Debtor, Its Creditors and the Government, 69 Am Bankr LJ 87 [1995])

        52.     Debtor’s propensity for fraud is apparent even here. Not only does Debtor

disingenuously include alleged outstanding legal fees and personal tax liabilities to drive up the

creditor count and allege bad faith without merit, Debtor has proven himself less than truthful and

capable of influencing others. The declaration of Marcela Dafna – sworn to on April 13, 2021 –

indicates that Debtor has not lived at 147-07 72nd Road, Apt 3C, Flushing, New York (where

Debtor was served in Mr. Williams’ action) for at least the last ten years. Debtor himself, in his

sworn affidavit in Mr. Williams’ action (See Affidavit of Tomer Dafna in Index No. 503186/2017

annexed hereto as Exhibit C) swears that he has not resided at the Flushing address in the last ten

years. If this is true, then Debtor has not been entirely truthful when swearing to the confession of



                                                  12
      Case 1-21-40678-nhl          Doc 16      Filed 05/25/21    Entered 05/25/21 23:55:34




judgment in Bayport Funding v. Dafna on January 18, 2018 when swearing he resides at the

Flushing address (See Exhibit Q:1 to Debtor’s Motion).

        53.     This is not a two-party dispute. The sheer monetary amount of the claims against

Debtor warrant discovery to determine which entities Debtor controls and their operation, if Debtor

is paying his debts as they come due, and if there are any unknown or undisclosed creditors. If the

assets are not marshalled by this court, Debtor is substantially more likely to move, conceal, or

otherwise obscure his assets.

        54.     Here, Petitioner respectfully submits that this Court is the most appropriate forum

to resolve the claims herein, and that the creditor body is entitled to this Court’s jurisdiction and

protection. If this Court abstains, the Debtor’s assets may be subject to forfeiture. Alternatively,

Debtor will continue to move his assets through shell corporations which he controls. Neither

scenario is in the best interest of the creditors.

        55.     Accordingly, because the interests of creditors would be better served in this Court,

abstention is unwarranted under either Bankruptcy Code section 305(a) or 28 U.S.C. § 1334.

                                           CONCLUSION
        56.     In light of the foregoing, Debtor’s motion to dismiss must be denied because: (i)

petitioning creditors’ claims are not subject to a bona fide dispute; (ii) the petition was filed in

good faith; (iii) Debtor has less than twelve creditors; and (iv) abstention is not warranted because

bankruptcy is in the best interest of the creditors.



        Dated: Kew Gardens, New York

        May 25, 2021

                                                                JACOBS PC




                                                     13
Case 1-21-40678-nhl      Doc 16       Filed 05/25/21   Entered 05/25/21 23:55:34




 _/s/ Eduard Kushmakov________

 Leo Jacobs, Esq.

 Eduard Kushmakov, Esq.

 8002 Kew Gardens Road, Suite 300

 Kew Gardens, New York 11415

 Tel: (718) 772-8704

 leo@jacobspc.com

 Attorneys for Petitioning Creditor

 Saddak Funding LLC




                                         14
